California 91791
(626) 373-2444
(626) 974-8403

~pkslip.com

vina,

Telephone
Facsimile

PEK. SCHRIEFFER LLP
100 N. Barranca Street, Suite 1100
West Co

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-00153-RCJ-CLB Document 22 Filed 12/27/19 Page 1of3

P. K. SCHRIEFFER LLP
VITERBO L. VALERA, ESQ.
Nevada Bar No. 9458

100 North Barranca Street, Suite 1100
West Covina, California 91791
Telephone: (626) 373-2444
Facsimile: (626) 974-8403

Attorneys for Third-Party Defendants,

SHEPHERD & SONS POULTRY FARM, INC.;
and SHEPHERD’S PROCESSED EGGS, INC

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

HARRY WISEMAN,
Plaintiff(s)
vs.

JACOBS ENTERTAINMENT, INC., a
Delaware Corporation, ROCKY
MOUNTAIN EGGS, INC., a California
Corporation; SYSCO USA I, INC., a
Delaware Corporation; DOES 1 through
10, inclusive; and ROE ENTITIES 1
through 10, inclusive,

Defendants.

 

ROCKY MOUNTAIN EGGS, INC.,
Third-Party Plaintiff
Vs.

SHEPHERD & SONS POULTRY FARM,

INC.; SHEPHERD’S PROCESSED
EGGS, INC.,

Third-Party Defendants

Nee See age gee” Sense Ne Saget Semeett! Ncenet \eneget eget! “nat! nage” Nee Wee? Se Scere” nee Saget ne! See St age anne cage! eet gaat! ‘net! Sgt! Sauget!

 

CASE NO.: 3:19-cv-00153-RCJ-CBC

STIPULATION AND ORDER TO
EXTEND TIME FOR THIRD-PARTY
DEFENDANTS TO RESPOND TO THIRD-
PARTY COMPLAINT

ACTION FILED: March 7, 2019
TRIAL DATE:  Notset

WHEREAS, Plaintiff Harry Wiseman filed his complaint herein against, inter alios,

Rocky Mountain Eggs, Inc. (“Rocky Mountain” or “Third-Party Plaintiff’) on or about March

l

 

 

 

STIPULATION AND ORDER TO ALLOW THIRD-PARTY DEFENDANTS TO

RESPOND TO THIRD-PARTY COMPLAINT

 

 

 
California 91791
(626) 373-2444
(626) 974-8403
wowewspkslip.com

°
.

vina,

Welephone
Facsimile

PEK.SCHRIEFFER LLP
100 N. Barranca Street, Suite 1100
West Co

10

1

12

13

14

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-00153-RCJ-CLB Document 22 Filed 12/27/19 Page 2 of 3

19, 2019; a First Amended Complaint on or about August 14, 2019; and a $

Complaint on or about September 16, 2019;

econd Amended

WHEREAS, Rocky Mountain filed its Third-Party Complaint against Shepherd & Sons

Poultry Farm, Inc., and Shepherd’s Processed Eggs, Inc. (collectively “Shepherds” or “Third-

Party Defendants”) on or about November 26, 2019;

WHEREAS, Rocky Mountain served its Third-Party Complaint upon
about December 7, 2019;

WHEREAS, Shepherds’ time to respond to the Third-Party Complaint
required unti] December 28, 2019 (21 days);

 

WHEREAS, Shepherds requires additional time to prepare its respo

Shepherds on or

is originally not

sive pleading to

the Cross-Complaint, including time for Shepherds’ counsel to associate Jocal counsel in

Nevada and/or open a local office in Nevada; and counsel for Rocky Mountain and Shepherds

have amicably met and conferred on the issue and agreed that Shepherds may

two (2) weeks to respond to the Third-Party Complaint;

ve an additional

NOW, THEREFORE, the above parties respectfully seek leave of thig Court to extend

the time for Shepherds to file and serve their responsive pleading to the Third;Party Complaint

for two weeks on or before January 13, 2020.

DATED: December 27, 2019
BALKENBUSH & EISINGER

By: _/s/ Justin Pfrehm
JUSTIN PFREHM, ESQ.
Nevada Bar No. 7484
Attorneys for Defendant and Third
ROCKY MOUNTAIN EGGS, ING

DATED: December 27, 2019 P.K. SCHRIEFFER LLP

By: _/s/ Viterbo Valera
VITERBO L. VALERA, ESQ.

Nevada Bar No. 9458 ah
ts,

Attorneys for Third-Party Defend.

2

THORNDAL ARMSTRONG DELK

-Party Plaintiff,

 

 

 

STIPULATION AND ORDER TO ALLOW THIRD-PARTY DEFENDANTS TO

RESPOND TO THIRD-PARTY COMPLAINT

 

 
California 91791
(626) 3°73-2444
(626) 974-8403

vina,
wwwe.pkslip.com

‘Telephone
Facsimile

PEK. SCHRIEFFER LLP
100 N. Barranca Street, Suite 1100
West Co

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-00153-RCJ-CLB Document 22 Filed 12/27/19 Page 3 of 3

SHEPHERD & SONS POULTRY FARM, INC.,
and SHEPHERD’S PROCESSED EGGS, INC.

ORDER
Having considered the stipulation for leave of court to extend the time! for Shepherds to
respond to the Third-Party Complaint to January 13, 2020, and good cause appearing therefore,

the Court GRANTS the relief requested. The time for Shepherds to file and serve a responsive
pleading to the Third-Party Complaint filed herein is extended to January 13, 2020.

Dated: (2/30/2019 Selde,

Snited States Magistrate Judge

3

 

STIPULATION AND ORDER TO ALLOW THIRD-PARTY DEFENDANTS TO
RESPOND TO THIRD-PARTY COMPLAINT

 

 
